 



Exhibit 10.63
AMENDMENT NUMBER FOURTEEN TO
THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS
     The METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS (the “Plan”) is
hereby amended as follows:
1. Section 1.4.07 of the Plan is hereby amended and restated in its entirety as
follows:
“1.4.07 Discontinuance of Employment for Performance: ‘Discontinuance of
Employment for Performance’ means the involuntary cessation of an Employee’s
employment with the Company or a Subsidiary because the Employee has failed to
meet standards of job performance despite the Employee’s good faith and diligent
efforts to perform all aspects of the Employee’s job, including all performance
improvement assignments and expectations, each as determined by the Company or a
Subsidiary in its discretion, or, in the event of a claim, by the Plan
Administrator in its discretion.”
2. Section 1.4.16 of the Plan is hereby amended and restated in its entirety as
follows:
“1.4.16 Performance Participant: ‘Performance Participant’ means an Employee who
has received a Notice of Discontinuance and whose employment is terminated
because of Discontinuance of Employment for Performance; provided, however, that
the Company or Subsidiary may in its sole discretion deem any Employee whose
employment is terminated because of Discontinuance of Employment for Performance
to be a Performance Participant.”
3. Section 1.4.09(g) of the Plan is hereby amended and restated in its entirety
as follows:
“(g) is not performing services for the Company or a Subsidiary under an
agreement in which such individual acknowledges that he or she is an independent
contractor and that he or she is not entitled to participate in the Company’s or
Subsidiary’s employee benefit plans, or under an agreement entered into between
the Company or a Subsidiary and some other person (other than a MetLife
Enterprise Affiliate), in either case notwithstanding the fact that a regulatory
body or court determines that such an individual is a common law employee.”
4. Section 1.4.09(c) of the Plan is hereby amended and restated in its entirety
as follows:
“(c) is any one or more of (1) an officer of the Company, Metropolitan Property
and Casualty Insurance Company, MetLife Bank, N.A., or MetLife Group, Inc.; or
(2) anyone whose compensation is classified in the Company’s or a Subsidiary’s
employee compensation classification system in an officer or officer-equivalent
grade level, in each case as determined by the Company or a Subsidiary in its
discretion, or, in the event of a claim, by the Plan Administrator in its
discretion.”
5. This amendment shall be effective January 1, 2007.
IN WITNESS WHEREOF, the Company has caused this amendment to be executed by an
officer thereunto duly authorized on the date noted below the officer’s
signature.
METROPOLITAN LIFE INSURANCE COMPANY

  By: /s/ Debra Capolarello  
 
    Date:  1-26-07  
 
    Witness: /s/ Judith N. Eidenberg  
 
 

